Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 23-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al (2014/0171154).
Consider claim 1, Chou et al teach a method comprising: at an electronic device in communication with a display generation component and one or more input devices (par. 0026; “the handheld electronic apparatus 100 includes a touch display screen 102 and a processing unit 104 that is coupled to the touch display screen 102. The touch display screen 102 serves to display image frames and senses and detects the operation by input tools”): while displaying, via the display generation component, a respective user interface, detecting an indication of an incoming call at the electronic device (par. 0027; “the operating interface on the handheld electronic apparatus 100 for editing a message is shown in FIG. 3A. If the processing unit 104 receives an incoming call and determines that the operating interface displayed on the touch display screen 102 refers to the normal application operating interface, the processing unit 104 manages to display the sub-call window interface on the operating interface for editing the message”); in response to detecting the indication of the incoming call at the electronic device, displaying, overlaid on the respective user interface, a call user interface that includes a selectable option for accepting the incoming call( par. 0027; “The sub-call window interface 302 includes several control keys for controlling the communication operation”); while displaying the call user interface overlaid on the respective user interface, receiving, via the one or more input devices, an input directed to the call user interface (par. 0027; the original operating interface for editing the message is covered by the sub-call window interface 302. In an embodiment of the invention, an input tool (e.g., a finger or a stylus) may be applied to perform a touch action on the sub-call window interface 302, so as to drag the sub-call window interface 302 onto a different location on the touch display screen 102, as shown in FIG. 3C. Here, the touch action includes a sliding action”; par. 0031-0032; “control keys”); and in response to receiving the input directed to the call user interface: in accordance with a determination that the input comprises selection of the selectable option in the call user interface, accepting the incoming call (par. 0034; “The answer control key K3 is employed to answer the incoming call”); and in accordance with a determination that the input comprises an input directed to the call user interface that includes movement in a first direction, displaying, via the display generation component, an expanded call user interface, different from the call user interface, wherein the expanded call user interface includes information associated with the incoming call that is not included in the call user interface (par. 0033-0034; “The sub-call window zooming control key K2 serves to hide the sub-call window interface and prevent the sub-call window interface from blocking the operating interface displayed on the touch display screen 102”; “a user may touch and click on the message sending control key K4 with use of an input tool, so that the touch display screen 102 displays a drop-down menu which shows the default messages, such as "Unavailable.", "Call you back later.", "Meeting.", and so on”).
Consider claim 2, Chou et al teach further comprising: in response to receiving the input directed to the call user interface: in accordance with the determination that the input comprises selection of the selectable option in the call user interface, accepting the incoming call and maintaining display of the call user interface overlaid on the respective user interface (par. 0013; 0031; “if the user answers the incoming call when the operating interface is switched to the sub-call window interface, the touch display screen 102 displays the sub-call window interface that indicates the user is on the phone line (as described in step S514)”).
Consider claim 3, Chou et al teach further comprising: in response to receiving the input directed to the call user interface: in accordance with the determination that the input comprises an input directed to the call user interface that includes movement in the first direction, displaying the expanded call user interface without accepting the incoming call (par. 0030; “The full-screen call interface includes a call interface switching control key K1 that may switch the full-screen call interface to the sub-call window interface, as shown in FIG. 5”).
Consider claim 4, Chou et al teach further comprising: in response to receiving the input directed to the call user interface: in accordance with the determination that the input comprises selection of the selectable option in the call user interface, updating the call user interface to include one or more selectable options for controlling one or more audio options associated with the call (par. 0037; i.e., volume control).
Consider claim 5, Chou et al teach wherein the call user interface is displayed overlaid on a first portion of the respective user interface, and the first direction of the movement is from the first portion of the respective user interface towards a second portion of the respective user interface, opposite the first portion (par. 0027; “an input tool (e.g., a finger or a stylus) may be applied to perform a touch action on the sub-call window interface 302, so as to drag the sub-call window interface 302 onto a different location on the touch display screen 102”).
Consider claim 6, Chou et al teach wherein the expanded call user interface includes one or more selectable options for controlling one or more operations associated with the call, wherein the one or more selectable options were not included in the call user interface that was displayed prior to detecting the input directed to the call user interface (see transition from Fig. 6A to 6B; i.e., K1 expand incoming interface to include addition options).
Consider claim 7, Chou et al teach wherein the expanded call user interface is displayed without displaying the respective user interface on which the call user interface was overlaid prior to detecting the input directed to the call user interface (par. 0029-0030; i.e., full-screen). 
Consider claim 8, Chou et al teach wherein: the respective user interface is a user interface of a first application, and the expanded call user interface is displayed overlaid on the respective user interface in a respective region of a display area of the display generation component, the respective region configured to display one or more user interfaces of one or more second applications overlaid on the respective user interface of the first application (see Fig. 4A-C; Fig. 6B).
Consider claim 9, Chou et al teach further comprising: while displaying the expanded call user interface in the respective region overlaid on the respective user interface, receiving, via the one or more input devices, a second input directed to the expanded call user interface; and in response to receiving the second input directed to the expanded call user interface: in accordance with a determination that the second input comprises an input directed to a first region of the expanded call user interface that includes movement in a second direction: ceasing display of the expanded call user interface in the respective region; and displaying, in the respective region, a respective user interface of a second application overlaid on the respective user interface of the first application (par. 0027; i.e., drag/sliding sub-call window to a different location).
Consider claim 10, Chou et al teach further comprising: in response to receiving the second input directed to the expanded call user interface: in accordance with a determination that the second input comprises an input directed to a second region of the expanded call user interface that includes movement in a third direction: ceasing display of the expanded call user interface in the respective region without displaying, in the respective region, the respective user interface of the second application overlaid on the respective user interface of the first application (par. 0027; i.e., drag/sliding sub-call window to a different location; par. 0038; “Besides, the sub-call window interface may be moved or hidden in a notification bar, such that the user who is performing certain tasks is not bothered by the incoming call. All these significantly facilitate the use of the handheld electronic apparatus”).
Consider claim 11, Chou et al teach wherein the expanded call user interface is overlaid on a first portion of the respective user interface while maintaining display of a second portion of the respective user interface, the call user interface is overlaid on a third portion of the respective user interface, smaller than the first portion, and the first portion of the respective user interface is smaller than an entirety of the respective user interface (see Fig. 3 and Fig. 6). 
	Consider claim 23, Chou et al teach further comprising: while displaying the call user interface overlaid on the respective user interface, and before accepting the incoming call, receiving, via the one or more input devices, a first input interacting with the respective user interface; and in response to receiving the first input interacting with the respective user interface, updating the respective user interface in accordance with the first input interacting with the respective user interface while maintaining display of the call user interface overlaid on the updated respective user interface (see Fig. 4C).
Consider claim 24, Chou et al teach further comprising: while displaying the call user interface overlaid on the respective user interface and after the incoming call has been accepted, receiving, via the one or more input devices, a second input interacting with the respective user interface; and in response to receiving the second input interacting with the respective user interface, ceasing display of the call user interface and updating the respective user interface in accordance with the second input interacting with the respective user interface (see Fig, 4C; par. 0028; “through the operation performed by the input tool, the processing unit 104 originally editing the message may turn to play video files. After the processing unit 140 turns to play the video file, the processing unit 104 may continue to receive the operation from the input tool and thereby perform relevant broadcasting functions. For instance, as shown in FIG. 4C, the processing unit 104 may, through the operation performed by the input tool, drag the time bar through to 00:41 and play the video file”).
Consider claim 27, Chou et al teach further comprising: in response to receiving the input directed to the call user interface: in accordance with a determination that the input comprises an input directed to the call user interface that includes movement in a second direction, different from the first direction ceasing display of the call user interface (par. 0034; “hang-up the call” (i.e., rejected)); rejecting the incoming call; and displaying, via the display generation component, a visual indication, different from the call user interface, that the incoming call was rejected (par. 0034; “a user may touch and click on the message sending control key K4 with use of an input tool, so that the touch display screen 102 displays a drop-down menu which shows the default messages, such as "Unavailable.", "Call you back later.", "Meeting.", and so on”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (2014/0171154) in view of Sales et al (9,762,729).
Consider claim 12, Chou et al did not explicitly suggest wherein: in accordance with a determination that the incoming call comprises a video call, the call user interface includes a preview of video generated by the electronic device that will be used in the video call if the video call is accepted. In the same field of endeavor, Sales et al suggested such (col. 19 line +4 – col. 20 line 8; “a specialized user interface is displayed to indicate that the caller video is a preview video that is being received prior to a video call being established. For example, a smaller video window can be displayed by the callee device to display the caller video preview as compared to a larger video window used for an established video call, and/or one or more other visual indicators of the preview video can be displayed in a user interface”). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Sales et al into view of Chou et al and the result would have been predictable and resulted in enabling of engaging in different form communications such as video calls (see background).
Allowable Subject Matter
Claims 13-22 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
November 2, 2022